Case 3:20-cv-00688-GPC-RBB Document 13 Filed 09/08/20 PageID.78 Page 1 of 2



  1   NORTON MOORE & ADAMS L.L.P.
  2   William A. Adams, Esq. CSBN. 135035
      wadams@nmalawfirm.com
  3
      501 West Broadway, Suite 800
  4   San Diego, California 92101
      Tel: (619) 233-8200
  5
      Fax: (619) 393-0461
  6

  7   Attorney for Defendants
  8
                        UNITED STATES DISTRICT COURT
  9                   SOUTHERN DISTRICT OF CALIFORNIA
 10

 11   JAMES RUTHERFORD, an           )       Case No. 3:20-CV-0688 GPC RBB
      individual,                    )
 12                                  )
                                     )       Complaint Filed: April 9, 2020
 13          Plaintiff,              )
                                     )
 14                                  )       DEFENDANTS’ OBJECTION TO
      v.                             )       PLAINTIFF’S LATE-FILED
                                     )
 15
                                     )       OPPOSITION TO MOTION TO
 16   MARIBEL LEAL, an individual,   )       DISMISS
      ISRAEL RODRIGUEZ, an           )
 17
                                     )
      individual, PAUL RODRIGUEZ, an )
 18   individual; and DOES 1-10,     )       Date: Sept. 18, 2020
                                     )
      inclusive,                     )       Time: 1:30 P.M.
 19
                                     )       Courtroom: 2D
 20          Defendants.             )       Judge: Hon. Gonzalo P. Curiel
                                     )
 21
                                     )
                                     )
                                     )
 22                                  )
                                     )
 23                                  )
                                     )
 24                                  )
 25

 26

 27

 28


                                            1
                 Defendants’ Objection to Plaintiff’s Late-filed Opposition
                              (3:20-CV-0688 GPC RBB)
Case 3:20-cv-00688-GPC-RBB Document 13 Filed 09/08/20 PageID.79 Page 2 of 2



  1         DEFENDANTS MARIBEL LEAL, PAUL RODRIGUEZ, AND
  2   ISRAEL RODRIGUEZ OBJECT TO PLAINTIFF JAMES
  3   RUTHERFORD’S LATE-FILED OPPOSITION TO DEFENDANTS’
  4   MOTION TO DISMISS, on the following grounds (without limitation):
  5         1.      Plaintiff filed his Opposition to Defendants’ Motion to Dismiss on
  6   September 4, 2020 - - one full week after the August 28, 2020 deadline prescribed
  7   by the Court Order Setting Briefing Schedule [Doc. 11] for filing a Response in
  8   Opposition.
  9         2.      Plaintiff has filed his Opposition brief without applying for relief or
 10   permission to file late;
 11         3.      Plaintiff fails even to provide an excuse or reason for filing late but
 12   appears just to assume he could do so by right.
 13         4.      Plaintiff’s late filing is untenable and should be rejected. Defendant
 14   must not be placed in the position of needing to expend resources simply to file a
 15   “backup brief” lest the Court overlook Plaintiff’s transgression.
 16         For the foregoing reasons, Defendant respectfully requests that the Court
 17   reject Plaintiff’s late filed Opposition.
 18

 19   Date: September 8, 2020           NORTON MOORE & ADAMS LLP
 20                                               By:_/s/William Adams__________
 21
                                                  William A. Adams
                                                  Attorney for Defendants
 22

 23

 24

 25

 26

 27

 28


                                               2
                         Defendants’ Objection to Late-Filed Opposition
                                 (3:20-CV-0688 GPC RBB)
